DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 9, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-13, 17-23, and 25-30 are pending. Claims 14-16, and 24 are cancelled. Claims 11-13, 17, and 23 are withdrawn. Claims 1-10, 18-22, and 25-30 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 18-22, and 24) in the reply filed on November 7, 2017 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, 18-21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Walcott et al. (Walcott) (WO 2011/115798 A21; of record), Cooper (WO 94/15448 A1; of record), Kobayashi et al. (Kobayashi) (US 2010/0154299 A1; of record), and Simak (US 4,467,560; of record).
	Applicant claims a method of disinfecting seeds of seed-borne pathogens, comprising:
	a) placing the seeds and a disinfecting solution into a vacuum reactor; wherein the seeds are submerged into the disinfected solution either prior or after the step b),
	b) applying vacuum pressure;
	c) releasing the vacuum pressure;
	d) reiterating steps b-c at least once; and,
	e) separating sinking fraction of the seeds from floating fraction; wherein said sinking fraction contains disinfected seeds,


	Applicant claims a method of producing seeds essentially free from viable seed-borne pathogens, comprising the steps of:
	a) providing seeds;
	b) treating said seeds by applying the disinfecting method of claim 1; and
	c) recovering said treated seeds as seeds essentially free from viable pathogens.

	Walcott discloses a method of reducing the microbial load of a vegetable seed comprising contacting the seed with a composition comprising levulinic acid and a detergent for a period suitable for reducing a bacterial population of the vegetable seed. The composition can reduce a bacterial population located on the exterior surface of the seed coat (testa) of a vegetable seed, located in or on the seed contents beneath the testa, or located on and beneath the testa of the vegetable seed (abstract). The antimicrobial compositions comprise levulinic acid and a detergent for reducing the microbial load of a seed (pg.8, lines 7-9).
	Walcott discloses that during seed production, plants may become infected with phytopathogenic bacteria that may eventually contaminate the seeds. The mechanisms by which seeds can be come infested by bacteria vary significantly based on the plant species and how the seeds are produced. Similarly, the location of the bacterium in the seed may also vary. For example, bacteria may be on the seed coat, but it is also possible for the bacteria to reside deep within the seed. The location of the bacterium in or on the seeds significantly influences the likelihood of successful seed treatments. Walcott discloses that infested seeds are virtually indistinguishable from non-infested seeds, and as a result it is difficult to physically segregate them. In general, plant pathogenic bacteria will not negatively affect seed qualities like storability, germination, or vigor; however, once planted, infested seeds will give rise to infected seedlings and to diseases affecting the stem, leaves and/or flowers. As the resulting seedlings will be infected early in the plant cycle, the likelihood of a disease outbreak and economic losses is high (pg.1, lines 19-30). Walcott discloses that the infection by phytopathogenic fungi may in addition give rise to infected seedlings and also impact the germination potential of seeds, leading to reduced productivity of commercial seed batches. Seed contamination by phytopathogens is a cause of great losses in agriculture. Cucurbitaeae by, for instance, Acidovorax may be responsible for up to 80% of losses of watermelon crops worldwide (pg.1, lines 31-35).
	Walcott discloses that there is a need for an effective seed treatment that can decontaminate vegetable seeds without adversely affecting seed quality or seedling health. In addition to having inherent antimicrobial properties, an effective seed treatment must penetrate the seed coat to make contact with the bacteria under the seed coat, without having a deleterious effect on the seedling physiology, thereby adversely affecting germination or sprout growth (pg.3, lines 5-13).
	In Walcott’s methods, the step of contacting the vegetable seed can comprise immersing the vegetable seed in the composition. In an embodiment, the step of contacting the vegetable seed with the composition can comprise contacting the seed with the composition and applying a vacuum thereto, whereby air from the vegetable seed can be replaced with a volume of the composition (pg.3, line 31 to pg.4, line 2).
	Walcott discloses treating melon seeds naturally infested with Acidovorax avenae subsp. citrulli (pg.20, lines 35-37). The method can also be used to kill Xanthomonas vesicatoria (bacterial spot of pepper) and Clavibactera michiganensis subsp. michiganesis (bacterial canker of tomato) (pg.8, lines 22-30). 

	Walcott does not appear to explicitly disclose reiterating the steps of applying vacuum pressure and releasing the vacuum pressure at least once, or separating sinking fraction of the seeds from floating fraction, wherein said sinking fraction contains disinfected seeds. Cooper, Kobayashi, and Simak are relied upon for this disclosure. Their teachings are set forth herein below.

	Cooper discloses treatment of seeds with pesticides such as a fungicide (abstract; pg.1, lines 3-4). In an embodiment, Cooper provides seed containing a pesticide, such as a fungicide, between the coat and kernel thereof (pg.1, lines 35-37). The amount of fungicide in the seed is an amount sufficient to render the seed essentially free from viable infective fungal organisms, such that the seed can be offered 
	Cooper’s method renders plant propagative material, such as seeds, essentially free from contamination by viable organisms involving vacuum infiltration of a fungicide into the seed under conditions sufficient to ensure that fungicide penetrates the seed and is retained between the shell and kernel thereof (pg.3, lines 12-23).
	When vacuum infiltration is performed, seeds and an appropriate pesticide (generally in aqueous solution) are place together under vacuum. Preferably, the vacuum is less than about 30,000 Pa. Preferably, the vacuum infiltration treatment is repeated, with intervening repressurization (pg.3, lines 25-32). Cooper discloses that those skilled in the seed treatment art will readily appreciate that treatment concentrations can be modified having regard to the nature and relative effectiveness of the treatment agent, and to the nature of the seeds being treated, and to the extent of pathogen contamination (pg.4, lines 16-20).
Kobayashi discloses vacuum inoculating seeds with an antagonistic microorganism (abstract). Kobayashi discloses that “vacuum inoculation” refers to a method for introducing an antagonistic microorganism to the inside of the epidermis of seeds by providing a closed container connected with an aspirator, placing seeds that have been mixed with and caused to come into contact with the antagonistic microorganism within the container, aspirating air within the container so as to create negative pressure conditions and to remove air from seed surfaces, and then returning the pressure to normal pressure (approximately 760 mmHg). Kobayashi discloses that negative pressures that may be achieved herein are within a range that does not cause seeds and antagonistic microorganisms to die or does not damage cells substantially. For example, such negative pressure ranges from 1 mmHg to 755 mmHg (1.33 to 1006.58 mbar). The time required to reach the maximum negative pressure from normal pressure is not particularly limited and may range from 1 second to 120 minutes, for example. The time during which microorganisms and seeds are placed under the maximum negative pressure conditions may range from 1 Repetition of vacuum inoculation may result in a higher introduction rate of antagonistic microorganisms introduced to seeds internally. However, excessive repetition of vacuum inoculation may damage the seeds (para.0040).
	Simak discloses a method for separation of seeds between filled-dead seeds and filled-viable seeds. The seed fractions may, for example, be separated from each other by placing seeds in a liquid the density of which is somewhat lower than the density of viable seeds but higher than the density of filled-dead seed. In such a case, the filled-dead seeds will float up whereas the viable seeds sink (abstract).

	Walcott discloses methods of decontaminating vegetable seeds (e.g. seeds of melon, tomato, pepper) infested with a pathogen. Walcott further notes that an effective seed treatment must penetrate the seed coat to make contact with the bacteria under the seed coat. Thus, Walcott’s methods involve contacting vegetable seeds with their disinfectant composition (e.g. by immersing the seeds into the composition) and applying a vacuum thereto, whereby air from the vegetable seed can be replaced with a volume of the composition. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Walcott with the teachings of Cooper and Kobayashi and repeat the vacuum infiltration step in Walcott’s method with intervening repressurization. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of getting a higher infiltration rate of the antimicrobial composition into the seeds and/or in order to get a higher number of seeds that have the antimicrobial composition infiltrated therein. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Walcott, Cooper and Kobayashi disclose performing vacuum infiltration onto agricultural seeds in order to get, for example, a pesticidal composition penetrated and retained in agricultural seeds between the 
	Further, as discussed above, Simak discloses it is known in the art to separate viable seeds from non-viable seeds by density. When separating by density, viable seeds sank, while non-viable seeds floated. As discussed above, Walcott discloses that applying a vacuum to the mixture of the antimicrobial composition and seed allows the air from the vegetable seed to be replaced with a volume of the composition. Upon repressurization, seeds that were successfully infiltrated with the composition (i.e. air replaced with a volume of the composition) would be expected to sink whereas the seeds still having pockets of air (i.e. non-disinfected seeds as air in the seeds is not replaced with the antimicrobial composition indicating that the composition did not penetrate into and retain in the seed) would be expected to float due to the difference in density. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to further combine the teachings of Walcott, Cooper, and Kobayashi with teachings of Simak and separate out the sinking fraction of seeds, i.e. the disinfected seeds, after each iteration of applying vacuum pressure and repressurization. One of ordinary skill in the art would have been motivated to do so in order to optimize the efficiency of the method, i.e. only reapplying the method and using the antimicrobial composition on seeds still needing disinfection, and minimizing the amount of cycles applied to already disinfected seeds so that it does not adversely affect their germination chances or damage the seed. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as separating viable seeds from non-viable seeds by density is conceptually known in the art (Simak), and Walcott’s vacuum infiltration method would allow for separation of the seeds by density for the reason set forth above.
	With regards to the number of repetitions, the number of iterations of the instantly claimed steps b) and c) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, in light of Kobayashi’s disclosure frequency of vacuum  In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
	With regards to how long time-wise the treatment takes, the length of time of the treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In light of Kobayashi’s disclosure of known lengths of time it takes to reach the maximum negative pressure from normal pressure, return to normal pressure, and known times to maintain at the negative pressure, and that exceeding a certain amount of time may result in unfavorable results may be caused, such as decreased germination percentage, it would have been obvious to one of ordinary skill in the art to optimize the length of time that the cycle of applying vacuum pressure, maintaining the vacuum pressure, and releasing the vacuum pressure takes in order to obtain the optimal amount of disinfected seeds, i.e. seeds with the antimicrobial composition infiltrated and retained therein, while minimizing the chances of adversely affecting the germination percentage of the seeds being  In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the amount of pressure applied, the amount of pressure applied is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In light of Cooper’s and Kobayashi’s disclosure of known suitable pressures applied during vacuum infiltration of a composition into a seed (i.e. under the coat of the seed), one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of pressure applied each cycle of applying vacuum pressure within the combined ranges of Cooper and Kobayashi depending on factors such as the hardness of the seed’s coat/shell in order to obtain the optimal amount of disinfected seeds (i.e. seeds with the antimicrobial composition infiltrated and retained therein) while minimizing the chances of damaging the cells of the seeds. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walcott et al. (Walcott) (WO 2011/115795 A2; of record), Cooper (WO 94/15448 A1; of record), Kobayashi et al. (Kobayashi) (US 2010/0154299 A1; of record), and Simak (US 4,467,560; of record) as applied to claims 1-7, 9, 10, 18-21, and 25-30 set forth above, further in view of Hu (CN 1554236 A; citation from EPO English machine translation; of record).
	Applicant’s claims are set forth above and incorporated herein.


	The teachings of Walcott, Cooper, Kobayashi, and Simak and the motivation for their combination are set forth above and incorporated herein. 

	The combined teachings of Walcott, Cooper, Kobayashi, and Simak do not appear to explicitly disclose wherein the disinfecting solution is a solution containing sodium dichloroisocyanurate. Hu is relied upon for this disclosure. The teachings of Hu are set forth herein below.

	Hu discloses a disinfectant for seed soaking and disinfection (pg.1, para.1). Hu provides a disinfectant that is easy to use, easily soluble in water, and can replace other chlorine-containing disinfectants for seed disinfection (pg.1, para.3). 
	Hu’s seed disinfectant comprises 1-99% sodium dichloroisocyanurate (pg.1, para.4 to pg.2, para.1; pg.2, para.3). Hu discloses that sodium dichloroisocyanurate is storage stable and has bactericidal effect that is higher than that of bleaching powder and hypochlorite. The disinfectant has a high-efficiency and is a broad-spectrum disinfectant that can kill microorganisms, such as viruses, fungi, and spores (pg.2, para.6).

	As discussed above, Walcott discloses applying a vacuum to a mixture of an antimicrobial composition and agricultural seeds in order to disinfect seeds infested with a pathogen under its seed coat. In light of Hu’s disclosure that sodium dichloroisocyanurate is known to have high bactericidal effect and known to be a broad-spectrum disinfectant, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Walcott, Cooper, Kobayashi, and Simak with the teachings of Hu and further include sodium dichloroisocyanurate into Walcott’s antimicrobial composition in an amount from 1-99%. One of 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that the method of Walcott does not allow the disinfecting solution to penetrate into the very deep part of the seeds. Applicant argues that although the method of Walcott allows the disinfecting solution to pass through the seed coat, passing the seed coat does not mean reaching the very deep part of said seed. 
Applicant argues that the locations listed in Walcott are not in the very deep parts of the seeds as beneath the testa only means that the disinfecting solution passes through the test, not that the disinfecting solution penetrates deeper in the seed, such as the cotyledon. Thus, Applicant argues that the method disclosed by Walcott does not allow for completely disinfecting seeds and inefficient at disinfecting seeds of seed-borne pathogens.
Applicant further argues that Walcott does not suggest to a person of ordinary skill in the art to use vacuum pressure, and argues that Walcott indifferently uses soaking or vacuum pressure.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejections set forth above were made over the combined teachings 
As discussed above in detail, Walcott’s objective is to decontaminate vegetable seeds (e.g., melon seeds naturally infested with Acidovorax avenae subsp. Citrulli) without adversely affecting seed quality or seedling health. Walcott notes that an effective seed treatment must penetrate the seed coat to make contact with the bacteria under the seed coat without having a deleterious effect on the seedling physiology, thereby avoiding adversely affecting germination or sprout growth. Walcott explicitly discloses that their method involves contacting the vegetable seeds with the composition and applying a vacuum thereto, whereby air from the vegetable seed can be replaced with a volume of the composition.
Cooper, Kobayashi, and Simak were relied upon for the specific parameters of the application of the vacuum. In particular, Cooper and Kobayashi were relied upon for the disclosure of the advantages of repeating the vacuum infiltration step in Walcott’s method with intervening repressurization (e.g., to obtain the advantage of getting a higher infiltration rate of the antimicrobial composition into the seeds and/or in order to get a higher number of seeds that have the antimicrobial composition infiltrated therein). 
Kobayashi was also relied upon for the disclosure of known vacuum pressures to apply to the seeds in order to ensure infiltration of Walcott’s treatment solution into the seeds while also avoiding deleterious effects on the seedling physiology. For example, Kobayashi discloses applying negative pressures within a range that does not cause seeds to die or does not damage cells substantially. An exemplary negative pressure range ranges from 1 mmHg to 755 mmHg (1.33 to 1006.58 mbar). As discussed above in detail, in light of Cooper’s and Kobayashi’s disclosure of known suitable pressures applied during vacuum infiltration of a composition into a seed (i.e. under the coat of the seed), one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of pressure applied each cycle of applying vacuum pressure within the combined ranges of Cooper and Kobayashi depending on factors such as the hardness of the seed’s coat/shell in order to obtain the optimal amount of disinfected seeds (i.e. seeds with the antimicrobial composition 
Because the combined teachings of the prior art references is fairly suggestive of repeating the vacuum infiltration step at least one as recited in the instant claims, and the prior art disclosed vacuum pressure ranges, which are disclosed as pressures for penetrating the seed coat, overlaps with the instantly claimed pressure ranges, absent evidence to the contrary, Walcott’s disinfecting solution will also reach the very deep parts of the seeds when performing the method of the combined teachings of the cited prior art references.

(2) Applicant argues that Cooper’s fungicide is retained between the shell and the kernel of the seed, and therefore, the method disclosed in Cooper is inefficient for introducing a disinfecting solution into the very deep part of a seed and consequently disinfecting seeds of seed-borne pathogens.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Walcott’s method involves contacting the vegetable seeds with the composition and applying a vacuum thereto, whereby air from the vegetable seed can be replaced with a volume of the composition. Cooper’s teachings are also directed to the disinfection of seeds with a disinfection solution by applying vacuum infiltration on the seeds and treatment solution mixture.
Cooper was relied upon for the specific parameters of the application of the vacuum in Walcott’s method. In particular, Cooper was relied upon for the disclosure of the advantages of repeating the vacuum infiltration step in Walcott’s method with intervening repressurization (e.g., to obtain the advantage of getting a higher infiltration rate of the antimicrobial composition into the seeds and/or in order to get a higher number of seeds that have the antimicrobial composition infiltrated therein). 
(3) Applicant argues that in view of the fundamental differences between the method disclosed in Kobayashi, one of ordinary skill in the art would not have considered Kobayashi as a relevant teaching to solve the problem addressed by the presently claimed invention. Applicant argues that Kobayashi discloses coating a seed and does not disclose a method for disinfecting seeds as an antagonistic microorganism is not a disinfectant. Thus, Applicant argues that the seeds produced by the method of Kobayashi are not disinfected, but rather, coated.
Applicant argues that the objective of Kobayashi is to protect seeds from future soil contamination, and the role of the inoculated “antagonist” microorganisms in Kobayashi is very different from the role of the claimed disinfecting solution. Applicant argues that Kobayashi does not address the problem of eradicating seeds previously infected by pathogens.
Applicant argues that Kobayashi is inefficient for introducing a disinfecting solution into the very deep part of a seed and consequently inefficient for disinfecting seeds of seed-borne pathogens.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Walcott’s method involves contacting the vegetable seeds with the composition and applying a vacuum thereto, whereby air from the vegetable seed can be replaced with a volume of the composition. Walcott notes that an effective seed treatment must penetrate the seed coat to make contact with the bacteria under the seed coat without having a deleterious effect on the seedling physiology. Kobayashi was relied upon for the disclosure of vacuum pressures known to be suitable for penetrating the seed coat and getting the treatment solution into the seed without damaging the seed.
As discussed above, Kobayashi’s teachings are also generally directed to using vacuum pressure to get a treatment substance infiltrated into the seed (i.e., penetrating the seed coat). Kobayashi defines “vacuum inoculation” to refer to a method for introducing an antagonistic microorganism to the inside of the epidermis of seeds by providing a closed container connected with an aspirator, placing seeds that have been mixed with and caused to come into contact with the antagonistic microorganism within the container, aspirating air within the container so as to create negative pressure conditions and to remove air from seed surfaces, and then returning the pressure to normal pressure (approximately 760 mmHg). 


(4) Applicant argues that with regards to Simak, Simak’s method requires a drying step, whereas the presently claimed method does not have a drying step, and therefore, Simak cannot be applied in the presently claimed method, in which the seeds are separated directly from the disinfecting solution. Applicant further argues that Simak’s method is directed to removing dead seeds from a bulk, and neither the dead seed, nor the viable seeds, are disinfected.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the combined teachings of Walcott, Cooper, and Kobayashi are directed to a method of penetrating Walcott’s treatment solution into infected seeds using vacuum pressure. Simak was only relied upon for a concept known to be used for separating out seeds; in 
In the context of the combined teachings of the cited prior art references, as discussed above, Walcott discloses that applying a vacuum to the mixture of the antimicrobial composition and seeds allows the air from the vegetable seed to be replaced with a volume of the composition. Upon repressurization, seeds that were successfully infiltrated with the composition (i.e. air replaced with a volume of the composition) would be expected to sink whereas the seeds still having pockets of air (i.e. non-disinfected seeds as air in the seeds is not replaced with the antimicrobial composition indicating that the composition did not penetrate into and retain in the seed) would be expected to float due to the difference in density. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to further combine the teachings of Walcott, Cooper, and Kobayashi with teachings of Simak and separate out the sinking fraction of seeds, i.e. the disinfected seeds, after each iteration of applying vacuum pressure and repressurization. One of ordinary skill in the art would have been motivated to do so in order to optimize the efficiency of the method, i.e. only reapplying the method and using the antimicrobial composition on seeds still needing disinfection, and minimizing the amount of cycles applied to already disinfected seeds so that it does not adversely affect their germination chances or damage the seed. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as separating viable seeds from non-viable seeds by density is conceptually known in the art (Simak), and Walcott’s vacuum infiltration method would allow for separation of the seeds by density for the reason set forth above.

Conclusion
Claims 1-10, 18-22, and 25-30 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1It is noted that there was a typographical error in the previous office action, and the Walcott reference is WO 2011/115798 A1 as cited in the PTO-892 of 07/10/2020, not WO 2011/115795 A2.